Citation Nr: 0635332	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  04-04 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an apportionment greater than $260.00 per 
month of the veteran's Department of Veterans Affairs 
disability benefits.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to July 
1991.  The appellant is the custodian of the veteran's minor 
child.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office in No. Little Rock, 
Arkansas (RO) which awarded an apportionment of the veteran's 
VA disability benefits to his dependent child in the monthly 
amount of $260.00, effective October 2001.  The appellant has 
appealed the amount of this apportionment.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant entered a substantive appeal, VA Form 9, dated 
February 2004, indicating that she wanted to have a Board 
hearing at a local VA office before a member, or members of 
the Board.  She requested that the hearing be held at the 
Atlanta VA Regional Office.  A Board hearing has not been 
scheduled, nor is there any indication that the appellant has 
withdrawn her hearing request pursuant to 38 C.F.R. § 
20.704(b) and (e).  As such, the Board finds that the 
appellant must be scheduled for a Board hearing, and notified 
of the time and place of the scheduled hearing. 

In order to give the appellant every consideration with 
respect to the present appeal and to ensure due process, this 
matter is REMANDED to the RO for the following action: 

1.  The RO should schedule the appellant 
for a Travel Board hearing before a 
Veterans Law Judge of the Board at the 
Atlanta VA Regional Office as soon as it 
may be feasible.  The RO should send 
notice of the scheduled hearing to the 
appellant, the veteran, and 
representatives, a copy of which should 
be associated with the claims file.  

2.  Thereafter, the case should be 
returned to the Board for further 
appellate review, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

 
